Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of January 5th 2022 has been considered.
Claim 1 has been amended.
Claims 1-10, 12 and 15-17 are cancelled.
Claims 11, 13, 14 and 18-31 are pending in the current application.
Claims 25-31 are withdrawn from consideration.
Claims 11, 13, 14 and 18-24 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5th 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 14, 18, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPub 2013/0333630 A1) in view of NPL Agarry et al., “Modelling the Water Absorption Characteristics of Different Maize (Zea Mays L.) Types during Soaking” (from Journal of Food Processing & Technology 2014, 5:5). 

Regarding claim 11: Wang discloses an artificial pet chewing leather and methods of making the chewing leather, comprising pulverizing soaked cow skin scraps into 0.1mm-3.5mm pieces/granules and melting the soaked granules at temperatures between 45°C and 55°C and extruding the molten mixture and molding and/or cutting into desired shapes (see Wang abstract; paragraphs [0007]-[0024] and [0027]; prima facie case of obviousness exists (see MPEP §2144.05).
Moreover, Wang discloses of using soaked/damp cow skin where the skins were soaked well enough to comprise 50 to about 85% water (see Wang paragraphs [0008]-[0011]), but fails to disclose the length of time of water temperature to attain the water content; However, given the fact the amount of water absorbed into food during soaking depends on the length of soaking time and temperature of the soaking water (see Agarry page 1, left column, 3rd paragraph), it would have been obvious to a skilled artisan at the time the application was filed to have modified Wang and to have adjusted the temperature and length of time of soaking the cow skins in order to optimize attaining skins with 50 to 85% water, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claims 13 and 14: Wang discloses forming dog chews from the whole piece of animal skin and forming it into a desired shape (see Wang Examples 11-12).
Regarding claims 18, 19: Wang discloses adding an animal protein mixture to the soaked cortical granules (see Wang paragraphs [0007]-[0024]).
Regarding claim 21: Wang discloses adding livestock bone powder, which is known to comprise collagen (see Wang paragraphs [0007]-[0024]).
Regarding claim 22: Wang discloses adding a flavor enhancer to the soaked cortical granules (see Wang paragraphs [0024]-[0026]).
Regarding claims 23 and 24: Wang discloses of adding minerals (i.e., trace elements) to the soaked cortical granules (see Wang paragraph [0024]).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang and Agarry, as applied to claims 11, 13, 14, 18, 19, 21-24  above, and further in view of Axelrod et al., (USPub 2007/0289552 A1).

Regarding claim 20: Wang discloses adding an animal protein mixture to the soaked cortical granules (see Wang paragraphs [0007]-[0024]), but fails to disclose vegetable protein; However, Axelrod discloses adding vegetable protein to animal chew comprising rawhide in order to improve chewing and texture (see Axelrod abstract; paragraphs [0004], [0005], [0017]-[0020], [0026], [0040]). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wang and to have added vegetable protein to the soaked cow skins, in order to attain improve chewing and texture, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on January 5th 2022 have been fully considered but they are not persuasive.

As to Applicant’s argument on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the examiner failed to provide evidence that the extent of water absorbed into food depends on the soaking time and temperature of the soaking water, it is respectfully submitted that it well known that the extent of water absorption or the amount of water absorbed into food materials during soaking depends on the soaking water temperature and soaking time (see Agarry page 1, left column, third paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792